IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 101 MM 2014
                              :
                Respondent    :
                              :
                              :
           v.                 :
                              :
                              :
KEITH A. WALKER JR.,          :
                              :
                Petitioner    :


                                      ORDER


PER CURIAM
      AND NOW, this 12th day of September, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.